United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                August 18, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 05-10389
                         Summary Calendar




                          BRIDGET PARSON,

                                                Plaintiff-Appellant,


                              VERSUS


           WILMER HUTCHINS INDEPENDENT SCHOOL DISTRICT,


                                                Defendant-Appellee.



           Appeal from the United States District Court
                For the Northern District of Texas
                           3:03-CV-492-B




Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

      Appellant challenges the dismissal of her suit as a sanction

for her abusive litigation practice and refusal to comply with the

court’s orders.

      After the district court warned appellant numerous times to

refrain from abusive litigation tactics and follow the court’s

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
orders and plaintiff persisted in refusing to heed those warnings,

the court dismissed plaintiff’s suit.   The multiple violations of

the court’s orders and instances of appellant’s abusive litigation

practice are recited in detail in its opinion and order of February

17, 2005, and fully support its dismissal of appellant’s suit.

     AFFIRMED.




                                2